Citation Nr: 1036533	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
genitourinary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  This issue was 
remanded for further development by the Board in February 2009.  
That development having been completed, this claim now returns 
before the Board.

The Board also points out that the issue of service connection 
for tinnitus was remanded by that same February 2009 decision; 
however, it was granted by a January 2010 decision, and therefore 
is no longer on appeal.


FINDINGS OF FACT

The competent medical evidence does not show that the Veteran has 
an additional disability, manifested by for a genitourinary 
disorder, due to medical treatment provided by the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for a genitourinary disorder are not met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In correspondence dated January 2006, March 2006, May 2006, March 
2009, and June 2010, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of:  information and 
evidence necessary to substantiate his claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The Veteran 
was also specifically informed of the law as it pertains to 
effective dates by the May 2006 and June 2010 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and 
VA medical records have been associated with the claims file.  
All identified and available treatment records have been secured.  
The Veteran has been informed of the law relevant to his claims.  
The Veteran was medically evaluated in conjunction with this 
appeal.  Therefore, the Board finds that the duties to notify and 
assist have been met.

When a Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional disability 
was an event which was not reasonably foreseeable. Those 
amendments apply to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's 
claim was received well after October 1997, this claim must be 
decided under the current, post- October 1, 1997 version of 38 
U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the Veteran's additional 
disability.  Merely showing that a Veteran received care or 
treatment and that the Veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Where it is determined that there is a disability resulting from 
VA treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.358, 3.800 (2009).

The Veteran contends that the prescription medication Metformin, 
that he was prescribed for his diabetes, caused an episode of 
lactic acidosis, which in turned caused his current genitourinary 
problems.

The evidence indicates that the Veteran was initially prescribed 
daily doses of 500 mg Metformin in April 2003.  In July 2003, the 
dosage was increased to 500 milligrams twice daily, but then 
amended to three times daily after the Veteran reported that he 
had already been taking it twice daily.  The dosage was then 
increased again in September 2003 to 1000 milligrams twice daily.

October 3, 2003, VA medical records indicate that the Veteran 
sought emergency treatment for a two week history of dizziness, 
weakness, constipation, decreased heart rate, nausea, and 
fatigue.  An October 2006 VA treatment record indicates that the 
Veteran was taken off Metformin "for now" due to elevated 
creatinine the previous week.  He was also assessed with "rule 
out lactic acidosis".  An October 9, 2003, VA treatment record 
indicates that the Veteran's lactate level was elevated, 
"presumably" due to the Metformin. The record notes that Veteran 
was telephoned and advised to stop taking Metformin and to go to 
the emergency room if he felt ill. After receiving this call, the 
Veteran returned to the emergency room, reporting that he still 
felt weak and nauseated.  He indicated that he had lost 12 pounds 
in the previous two weeks, though he also indicated that he had 
been on a new (ADA) diet.  After examination and review of the 
laboratory results, the Veteran was assessed with weakness 
secondary to the new diet and Metformin.  The Veteran was advised 
to stop taking Metformin and to continue the diet.

In November 2003 the Veteran reported having a weak urinary 
stream, which he reported started when he started taking 
Metformin, and which did not improve with the discontinuation of 
Metformin.  No diagnosis was made at that time.  Subsequent VA 
treatment records report the Veteran's continued history of weak 
stream, as well as complaints of nocturia and difficulty with 
bowel movements.  The evidence indicates that the Veteran was 
initially suspected of having benign prostatic hyperplasia (BPH), 
but this diagnosis was not confirmed by a flexible sigmoidoscopy.  
The symptoms were also suspected of being due to the Veteran's 
HNP, but this link is also not confirmed.  Current treatment 
records indicate a diagnosis of "LUTS", which means lower urinary 
tract symptoms and erectile dysfunction.

The Veteran received a VA examination in April 2009.  At that 
time, the Veteran's claim file was reviewed, and the Veteran's 
reported history noted.  The Veteran was specifically noted to 
repeatedly state his belief that he had an episode of lactic 
acidosis due to Metformin, and that this caused his current 
urinary symptoms. At that time, the Veteran was diagnosed with 
mixed urinary incontinence with stress greater than urge type, as 
well as a possible neurogenic bladder.  The physician noted that 
the Veteran likely had detrusor instability and possible 
neurogenic dysfunction due to his history of poorly controlled 
diabetes.  The examiner scheduled the Veteran for further 
testing, including urodynamics and a cystometrogram.  Based on 
the results of this testing, and the previous examination, the 
examiner indicated that the Veteran's current voiding problems 
were not a result of the use of Metformin, but rather were a 
result of a defunctionalized bladder secondary to diabetes 
mellitus and benign prostatic hypertrophy.

Thus, the Board notes that while the Veteran has continued to 
state his belief that he had an episode of lactic acidosis in 
October 2003, it was only suggested at that time that lactic 
acidosis be ruled out, and the Veteran was never definitively 
diagnosed with lactic acidosis.  Nevertheless, even if he had an 
episode of lactic acidosis, the medical evidence of record 
indicates that the Veteran's current genitourinary problems are 
not related to the medication the Veteran was prescribed for his 
diabetes, but rather, are directly related to the Veteran's 
diabetes itself.  

The Board does not doubt that the Veteran's genitourinary 
problems first manifested close in time to his discontinuance of 
Metformin, nor does it doubt the sincerity of the Veteran's 
belief that his current genitourinary problems are related to 
that medication.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  While a 
layman such as the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to provide 
an opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The only medical 
evidence of record discussing etiology of the Veteran's current 
genitourinary complaints indicates that it is most likely that 
those complaints are related to diabetes, not any VA treatment, 
or medication prescribed for that diabetes.

Thus, as no objective evidence has been presented to show that 
the Veteran suffered additional disability that was not 
foreseeable or as a result of VA's negligence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of entitlement to benefits under 38 U.S.C.A. § 1151 for a 
genitourinary disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
genitourinary disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


